                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


CHARLES DENNIS POLING,

             Plaintiff,

v.                                         Civil Action No. 5:19CV238
                                                              (STAMP)
WISE SERVICES, INC.,
ZURICH AMERICAN INSURANCE CO.
and GALLAGHER BASSETT SERVICES,

             Defendants.


              ORDER CONFIRMING PRONOUNCED ORDER OF THE COURT
                FOLLOWING STATUS AND SCHEDULING CONFERENCE
                   DISMISSING WITH PREJUDICE DEFENDANTS
     ZURICH AMERICAN INSURANCE CO. AND GALLAGHER BASSETT SERVICES,
        DENYING AS MOOT DEFENDANT ZURICH AMERICAN INSURANCE CO.’S
           AND GALLAGHER BASSETT SERVICES’ MOTIONS TO DISMISS,
            ESTABLISHING DEADLINES FOR ANY RESPONSE AND REPLY
      REGARDING DEFENDANT WISE SERVICES, INC.’S MOTION TO DISMISS
             AND ESTABLISHING DEADLINE FOR PLAINTIFF TO FILE
       AMENDED COMPLAINT AND TO JOIN RHYS WILLIAMS AS A DEFENDANT

        On August 14, 2019, the defendants, Wise Services, Inc.

(“Wise”), Zurich American Insurance Co. (“Zurich”), and Gallagher

Bassett Services (“Gallagher”), each filed a motion to dismiss the

plaintiff’s complaint.     ECF Nos. 6, 8, and 9.   At the time, the

plaintiff was pro se,1 but he has since retained Joshua R. Martin

as counsel.

        The Court scheduled a status and scheduling conference that

was held on September 16, 2019 to discuss, the parties’ report of

their initial planning meeting (ECF No. 15), and response and reply

deadlines pertaining to the defendants’ motions to dismiss.


        1
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer. Black’s Law
Dictionary 1416 (10th ed. 2014).
     The only parties appearing before this Court at the status and

scheduling conference were counsel for defendant Wise and counsel

for the plaintiff.

     Counsel    for   the   plaintiff   informed   this   Court   that   the

plaintiff agrees to dismiss Zurich and Gallagher as defendants in

this civil action.     Therefore, this Court ORDERED that this civil

action be DISMISSED WITH PREJUDICE as it relates to defendants

Zurich and Gallagher, and retired from the docket of the Court,

subject to reopening on motion of any party, and for good cause

shown, within ninety (90) days.

     Accordingly, defendant Zurich’s and defendant Gallagher’s

motions to dismiss (ECF Nos. 8 and 9) are DENIED AS MOOT.

     Defendants Zurich and Gallagher need not submit any additional

proposed dismissal or other final order unless it is required by

law or is necessary under the terms of any agreement resolving this

civil action.

     This Court also DIRECTED the plaintiff to file and serve any

response to defendant Wise’s motion to dismiss by September 30,

2019.   The Court DIRECTED defendant Wise to file and serve any

reply by October 7, 2019, or if the response is filed prior to the

above deadline date, within seven (7) days from the date of service

of the plaintiff’s response to defendant Wise’s motion to dismiss.

     Lastly, counsel for the plaintiff indicated that he intends to

file an amended complaint asserting a new claim against defendant

Wise and adding Rhys Williams (“Williams”) as a defendant in this



                                    2
civil action. This Court DIRECTED the plaintiff to file an amended

complaint asserting any new claim or adding Williams as a defendant

in this civil action by September 23, 2019 by 5:00 p.m.

     As indicated in this Court’s scheduling order, the plaintiff

may seek leave to file a motion to join additional parties, other

than Williams, or to amend pleadings on or before January 3, 2020.

     IT IS SO ORDERED.

     The Clerk is directed to transmit a copy of this order to

counsel of record herein.

     DATED:    September 16, 2019



                              /s/ Frederick P. Stamp, Jr.
                              FREDERICK P. STAMP, JR.
                              UNITED STATES DISTRICT JUDGE




                                3
